Citation Nr: 0911913	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to improved death pension for the one-year period 
commencing on May 12, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from March 1942 to 
October 1945.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant's claim for death pension and special monthly 
pension based on aid and attendance was received May 12, 
2006.  In May 2007, the appellant was advised that her claim 
for special month pension benefits was denied.  In addition, 
entitlement to basic death pension was denied because the 
appellant's countable income exceeded the maximum annual 
death pension limit (which was $7, 094 for a claimant with no 
dependents).  She was advised that she may still be entitled 
to death pension if her unreimbursed medical expenses paid 
from May 12, 2006 to May 31, 2007 reduce her income below the 
allowable limit.  She was advised to complete and submit a 
Medical Expense Report showing her unreimbursed medical 
expenses for that period no later than December 31, 2008.

In June 2007, the appellant filed a Notice of Disagreement in 
which she disagreed with the RO's calculation of her 
countable income.  She did not, however, disagree with the 
RO's denial of special monthly pension based on aid and 
attendance.  Thus, issue of entitlement to special monthly 
pension is not before the Board.  Rather the issue on appeal 
is whether the appellant's countable income exceeds the 
maximum annual pension rate of $7,094.  

In her Notice of Disagreement and VA Form 9, the appellant 
listed medical expenses that she paid during the applicable 
period, including Medicare, supplemental insurance premiums 
and prescription costs.  In a January 2008 Supplemental 
Statement of the Case, the RO continued the denial of her 
claim.  In doing so, the RO did not count the reported 
prescription costs because they are medical expenses that 
cannot be projected and carried forward.  However, the 
appellant was again advised that she may submit a Medical 
Expense Report for this and other unreimbursed medical 
expenses paid for the period of May 12, 2006 to May 31, 2007, 
by December 31, 2008.

In February 2008, the appellant submitted to the RO a Medical 
Expense Report listing her medical expenses for the period of 
May 2006 to May 2007, including unreimbursed medical expenses 
for medical care and prescriptions.  Despite this, the RO did 
not readjudicate her claim prior to certifying it to the 
Board.  

Furthermore, in two separate mailings received by the Board 
in June and July 2008, the appellant submitted documentary 
support for the unreimbursed medical expenses reported in 
February 2008.  The appellant, however, failed to provide a 
waiver of RO review.  See  38 C.F.R. § 20.1304 (c).  

For these reasons, the Board finds that remand is necessary 
for the RO to readjudicate the appellant's claim, considering 
all evidence received since January 2008.  The Board notes 
that the February 2008 figures reported by the appellant are 
not consistent with those earlier reported.  Thus, on remand, 
any necessary development should be undertaken to verify the 
reported figures prior to readjudicating the claim.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Conduct any necessary development to 
verify the appellant's medical expenses 
reported in February 2008 for the period of 
May 2006 to May 2007.

2.  Thereafter, the appellant's claim for 
pension should be readjudicated.  Such 
readjudication should consider all evidence 
received since January 2008.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the appellant and her representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



